DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action in response to application 	17/364,266 entitled "CLAIM ASSIGNMENT SYSTEM" filed on June 30, 2021 with claims 1 to 20 pending.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on   June 30 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3  is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). The term "substantive actions”  in Claim 3  is a relative term which renders the claim indefinite.  The term "substantive actions” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
What constitutes a substantive action? 
What is the difference between  substantive and non-substantive actions?
Claims  6, 7, and 19  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). The term "at least temporarily”  in Claims 6, 7, and 19    is a relative term which renders the claim indefinite.  The term "at least temporarily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
How long is a temporary duration? 
 Therefore the claims are rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 11-15 are  rejected under 35 U.S.C. 101 because the preamble of the claim states “system” yet no electrical, mechanical, or physical components exist in the performance of the described invention. Therefore, the claim also reads as a method. As written, the claim cites multiple statutory categories, both a stated system and an interpreted method. Claims must cite only one statutory category to assert patent eligible subject matter. Claims directed to an Apparatus must be distinguished from the prior art in terms of structure rather than function, In re Danly 263 F.2d 844, 847, 120 USPQ 582, 531 (CCPA 1959). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1657 (bd Pat. App. & Inter. 1987). However, the claim does not positively recite any elements that necessarily constitute a system or apparatus, such as computer hardware.  It is not clear what structure is included or excluded by the claim language.  The structural limitations of these claims are interpreted as computer code or software per-se and are not statutory. Examiner recommends amending the claim to clearly include hardware in order to overcome this rejection.  Additionally, any amendments must be fully supported by the specification.   
Claims 11-15 are rejected under 35 U.S.C. 101 because the recited claims do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations. The claims recite the term “engine”, “model”, and “selector”  that, under broadest reasonable interpretation, all such “engine”, “model”, and “selector”  may be considered software and no contradictory interpretation is provided in the specification. The structural limitations of these claims are interpreted as computer code or software per-se and are not statutory.    “Engine”, “model”, and “selector”   are not claimed as embodied in non-transitory computer-readable media are functional descriptive material per se and are considered to be software per se, which is not statutory (see MPEP 2106.01). Here, Applicant has claimed a system defined merely by software or terms synonymous with software or files, namely “engine”, “model”, and “selector”  lacking storage on a non-transitory medium, which does not enable any underlying functionality to occur. Examiner recommends amending the claim to clearly include hardware in order to overcome this rejection.  Additionally, any amendments must be fully supported by the specification.   Thus the entire claim presents itself as software per se, which is not a statutory subject matter under 35 U.S.C. 101.  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please  see MPEP 2106 for additional information regarding Patent Subject Matter Eligibility Guidance.
Claims 1-20 are directed to a system, method/process, machine, or composition of matter, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“obtaining, by a claim assignment system, claim intake data associated with an insurance claim” 
“generating, by a rules engine …, a rules engine assignment recommendation….”
“generating… a machine learning assignment recommendation….”
“determining… the confidence level meets or exceeds a threshold value”
“selecting… group for the insurance claim….”
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to obtain claim intake data associated with an insurance claim or selecting a group for an  insurance claim recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“machine learning”:
merely applying artificial intelligence technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0119] computing device 802 can be a server, computer, or other type of computing device… non-transitory computer-readable media, such as volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions…or other data. ….Examples of non-transitory computer-readable media include, but are not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, … or any other non-transitory medium …Any such non-transitory computer-readable media may be part of the computing device … [0123] In various examples, the processor(s) 808 can be ….both a CPU and a GPU, or any other type of processing unit.”… [0064] “FIG. 3 shows a non-limiting example 300 of a machine learning model, such as  machine learning model 112, in the claim assignment system 100. In various examples, a machine learning model can be based on convolutional neural networks, recurrent neural networks, other types of neural networks, nearest-neighbor algorithms, regression analysis, Gradient Boosted Machines (GBMs), Random Forest algorithms, deep learning algorithms, and/or other types of artificial intelligence or machine learning frameworks.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 2: 
“training… the machine learning model”: merely applying machine learning technologies  as a tool to perform an abstract idea
Claim 3: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 4: 
“machine learning …. is a neural network”: merely applying machine learning/ neural network technologies  as a tool to perform an abstract idea
Claim 5: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 6: 
“machine learning model”: merely applying machine learning technologies  as a tool to perform an abstract idea
Claim 7: 
“machine learning model”: merely applying machine learning technologies  as a tool to perform an abstract idea
Claim 8: 
“vehicles”: generally linking to automotive technologies  as a tool to perform an abstract idea
Claim 9: 
“machine learning model”: merely applying machine learning technologies  as a tool to perform an abstract idea
Claim 10: (none found: does not include additional elements and merely narrows the abstract idea)
 are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0119] computing device 802 can be a server, computer, or other type of computing device… non-transitory computer-readable media, such as volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions…or other data. ….Examples of non-transitory computer-readable media include, but are not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, … or any other non-transitory medium …Any such non-transitory computer-readable media may be part of the computing device … [0123] In various examples, the processor(s) 808 can be ….both a CPU and a GPU, or any other type of processing unit….[0064] “FIG. 3 shows a non-limiting example 300 of a machine learning model, such as  machine learning model 112, in the claim assignment system 100. In various examples, a machine learning model can be based on convolutional neural networks, recurrent neural networks, other types of neural networks, nearest-neighbor algorithms, regression analysis, Gradient Boosted Machines (GBMs), Random Forest algorithms, deep learning algorithms, and/or other types of artificial intelligence or machine learning frameworks”  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 11 recites: 
“claim assignment system” 
“obtain claim intake data associated with an insurance claim”
“a rules engine configured to generate… a rules engine assignment recommendation….”
“generate…a machine learning assignment recommendation ….”
“assignment selector …determine that the confidence level meets or exceeds a threshold value”
“select the second group….”
“output an indication that the insurance claim is to be assigned…”
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to obtain claim intake data associated with an insurance claim or selecting a group for an  insurance claim recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“machine learning”:
merely applying artificial intelligence technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0119] computing device 802 can be a server, computer, or other type of computing device… non-transitory computer-readable media, such as volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions…or other data. ….Examples of non-transitory computer-readable media include, but are not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, … or any other non-transitory medium …Any such non-transitory computer-readable media may be part of the computing device … [0123] In various examples, the processor(s) 808 can be ….both a CPU and a GPU, or any other type of processing unit….[0064] “FIG. 3 shows a non-limiting example 300 of a machine learning model, such as  machine learning model 112, in the claim assignment system 100. In various examples, a machine learning model can be based on convolutional neural networks, recurrent neural networks, other types of neural networks, nearest-neighbor algorithms, regression analysis, Gradient Boosted Machines (GBMs), Random Forest algorithms, deep learning algorithms, and/or other types of artificial intelligence or machine learning frameworks” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 11 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 12: 
“machine learning model is trained”: merely applying machine learning technologies  as a tool to perform an abstract idea
Claim 13: 
“machine learning …. is a neural network”: merely applying machine learning/ neural network technologies  as a tool to perform an abstract idea
Claim 14: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 15: 
“machine learning model”: merely applying machine learning technologies  as a tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0119] computing device 802 can be a server, computer, or other type of computing device… non-transitory computer-readable media, such as volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions…or other data. ….Examples of non-transitory computer-readable media include, but are not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, … or any other non-transitory medium …Any such non-transitory computer-readable media may be part of the computing device … [0123] In various examples, the processor(s) 808 can be ….both a CPU and a GPU, or any other type of processing unit….[0064] “FIG. 3 shows a non-limiting example 300 of a machine learning model, such as  machine learning model 112, in the claim assignment system 100. In various examples, a machine learning model can be based on convolutional neural networks, recurrent neural networks, other types of neural networks, nearest-neighbor algorithms, regression analysis, Gradient Boosted Machines (GBMs), Random Forest algorithms, deep learning algorithms, and/or other types of artificial intelligence or machine learning frameworks”  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 16 recites: 
 “generating, by a rules engine …, a rules engine assignment recommendation….”
“generating… a machine learning assignment recommendation….”
“determining… the confidence level meets or exceeds a threshold value”
“selecting… group for the insurance claim….”
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to obtain claim intake data associated with an insurance claim or selecting a group for an  insurance claim recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“machine learning”:
merely applying artificial intelligence technology  as  tools to perform an abstract idea 
 “non-transitory computer-readable media storing computer-executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations”: merely applying computer processing and storage technologies  as a tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0119] computing device 802 can be a server, computer, or other type of computing device… non-transitory computer-readable media, such as volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions…or other data. ….Examples of non-transitory computer-readable media include, but are not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, … or any other non-transitory medium …Any such non-transitory computer-readable media may be part of the computing device … [0123] In various examples, the processor(s) 808 can be ….both a CPU and a GPU, or any other type of processing unit….[0064] “FIG. 3 shows a non-limiting example 300 of a machine learning model, such as  machine learning model 112, in the claim assignment system 100. In various examples, a machine learning model can be based on convolutional neural networks, recurrent neural networks, other types of neural networks, nearest-neighbor algorithms, regression analysis, Gradient Boosted Machines (GBMs), Random Forest algorithms, deep learning algorithms, and/or other types of artificial intelligence or machine learning frameworks” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 16 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 17: 
“non-transitory computer-readable media”: merely applying computer processing and storage technologies  as a tool to perform an abstract idea
 “machine learning”: merely applying machine learning technologies  as a tool to perform an abstract idea
Claim 18: 
“non-transitory computer-readable media”: merely applying computer processing and storage technologies  as a tool to perform an abstract idea
 “machine learning”: merely applying machine learning technologies  as a tool to perform an abstract idea
Claim 19: 
“non-transitory computer-readable media”: merely applying computer processing and storage technologies  as a tool to perform an abstract idea
 “machine learning”: merely applying machine learning technologies  as a tool to perform an abstract idea
Claim 20: 
“non-transitory computer-readable media”: merely applying computer processing and storage technologies  as a tool to perform an abstract idea
 “machine learning”: merely applying machine learning technologies  as a tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0119] computing device 802 can be a server, computer, or other type of computing device… non-transitory computer-readable media, such as volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions…or other data. ….Examples of non-transitory computer-readable media include, but are not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, … or any other non-transitory medium …Any such non-transitory computer-readable media may be part of the computing device … [0123] In various examples, the processor(s) 808 can be ….both a CPU and a GPU, or any other type of processing unit…[0064] “FIG. 3 shows a non-limiting example 300 of a machine learning model, such as  machine learning model 112, in the claim assignment system 100. In various examples, a machine learning model can be based on convolutional neural networks, recurrent neural networks, other types of neural networks, nearest-neighbor algorithms, regression analysis, Gradient Boosted Machines (GBMs), Random Forest algorithms, deep learning algorithms, and/or other types of artificial intelligence or machine learning frameworks.”  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For example, the Applicant’s Specification reads, “[0119] computing device 802 can be a server, computer, or other type of computing device… non-transitory computer-readable media, such as volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions…or other data. ….Examples of non-transitory computer-readable media include, but are not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, … or any other non-transitory medium …Any such non-transitory computer-readable media may be part of the computing device … [0123] In various examples, the processor(s) 808 can be ….both a CPU and a GPU, or any other type of processing unit….[0064] “FIG. 3 shows a non-limiting example 300 of a machine learning model, such as  machine learning model 112, in the claim assignment system 100. In various examples, a machine learning model can be based on convolutional neural networks, recurrent neural networks, other types of neural networks, nearest-neighbor algorithms, regression analysis, Gradient Boosted Machines (GBMs), Random Forest algorithms, deep learning algorithms, and/or other types of artificial intelligence or machine learning frameworks” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 1-20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 10, 12, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kan ("TECHNIQUES FOR CASE ALLOCATION", U.S. Publication Number: 20170155769 A1),in view of Verstraete (“IMPROVED REQUEST HANDLING”, U.S. Publication Number: 20210286833 A1).












Regarding Claim 1, 
 Kan teaches,
A method, comprising: obtaining, by a claim assignment system, claim intake data associated with an insurance claim;  generating, by a rules engine of the claim assignment system based on the claim intake data, a rules engine assignment recommendation indicating a first group of workers;
(Kan [0003] insurance claims may be assigned to insurance adjusters or other agents...cases may be assigned to agents based on time of arrival. This strategy may be referred to as a “first-in, first-out”, “FIFO”, or “round-robin” strategy.
Kan [0004] assigned to agents using a FIFO strategy. In other environments, contacts may be assigned to agents using other methods such as management-based assignments.
Kan [0006] one case allocation allocated using a first pairing strategy, and then reassigning, by the at least one computer processor, ... using behavioral pairing.
Kan [0033] provide a seed to a pseudorandom number generator, which may be used to randomly distributed cases into one group or the other.)
generating, by a machine learning model of the claim assignment system based on the claim intake data, a machine learning assignment recommendation indicating a second group of workers and a confidence level associated with the machine learning assignment recommendation;
(Kan [0034] behavioral pairing module 140 may also search/analyze/process other data sources for information that may be relevant to optimizing assignments and creating artificial intelligence models.
Kan [0037] the behavioral pairing process (e.g., train or update the artificial intelligence algorithms or models).
Kan [0033]  may be used to randomly distributed cases into one group or the other.... be divided evenly between the groups. 
Kan [0036] determine the relative performance of cases in the optimized or “on” group...against the performance of cases in the control or “off” group
Examiner notes Applicant's Specification uses the terms "machine learning" and "artificial intelligence" interchangeably. The Specification reads, [0064] "a machine learning model can be ... other types of neural networks...and/or other types of artificial intelligence or machine learning frameworks.”)
selecting, by the claim assignment system, the second group for the insurance claim,
(Kan [0033]   cases available for reassignment may be split into the optimized group, while 20% of the cases available for reassignment may be split into the control group. The technique used for splitting cases between the groups may be designed to ensure transparency and fairness
Kan [0036] determine the relative performance of cases in the optimized or “on” group...against the performance of cases in the control or “off” group)
Kan does not teach determining, by the claim assignment system, that the confidence level meets or exceeds a threshold value; based on determining that the confidence level meets or exceeds the threshold value.
Verstraete teaches,
determining, by the claim assignment system, that the confidence level meets or exceeds a threshold value; 
(Verstraete [0031] determining whether a confidence indicator exceeds a predefined confidence threshold.... threshold may result in a more accurate assessment at the cost
Verstraete [0108] flagged claims will go to a human expert.)
(selecting, by the claim assignment system, the second group for the insurance claim,) based on determining that the confidence level meets or exceeds the threshold value.
(Verstraete [0031] determining whether a confidence indicator exceeds a predefined confidence threshold.... threshold may result in a more accurate assessment at the cost
Verstraete [0108] flagged claims will go to a human expert.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the case allocation techniques of Kan to incorporate the request handling techniques teachings of Verstraete   “for processing a request comprising a natural language text input string, said request preferably relating to an insurance claim.” (Verstraete [0001]).        The modification would have been obvious, because it is merely applying a known technique (i.e. request handling techniques) to a known concept (i.e. case allocation techniques) ready for improvement to yield predictable result (i.e. “A key advantage of the present invention is that it may reduce the burden on the user, allowing him to input a request by means of a natural language text string. … allows a very quick response in case the text string provides sufficient information to unambiguously derive the category of the request.” Verstraete [0011])
Regarding Claim 2, 
Kan and Verstraete   teach the claim assignment technique of Claim 1 as described earlier.
Kan teaches,
  further comprising training, by the claim assignment system, the machine learning model using historical data associated with previous insurance claims assigned among a candidate set of groups.
(Kan [0024] insurance claims may be assigned to insurance adjusters or other agents
Kan [0003]  may assign cases to agents ...based on information ...such as information about an agent's skills or historical performance.
Kan [0034] Historical data may include information such as historical case assignments and outcomes, case “scores” or other case assessments prior to assignment
Kan [0053]  Historical data may include information such as historical case assignments and outcomes, case “scores” or other case assessments
Kan [0037] the behavioral pairing process (e.g., train or update the artificial intelligence algorithms or models).
Examiner notes Applicant's Specification uses the terms "machine learning" and "artificial intelligence" interchangeably. The Specification reads, [0064] "a machine learning model can be ... other types of neural networks...and/or other types of artificial intelligence or machine learning frameworks." )
Regarding Claim 3, 
Kan and Verstraete   teach the claim assignment technique of Claim 2 as described earlier.
Kan teaches,
    wherein the historical data identifies groups that the previous insurance claims were assigned to when the groups began taking substantive actions to process the previous insurance claims.
(Kan [0034] Historical data may include information such as historical case assignments and outcomes)
Regarding Claim 5, 
Kan and Verstraete   teach the claim assignment technique of Claim 1 as described earlier.
Kan teaches,
    wherein the first group and the second group are selected from a candidate set of groups associated with one or more of different worker skill levels, different claim types, or different claim processing issues.
(Kan [0024] assigned to agents (e.g., analysts, specialists) for servicing. ... assign cases to agents (including other types of specialists such as those mentioned above)
Kan [0031]  pairing (e.g., a good fit with agent's skills or personality given information about the agent known to management).
Kan [0034] self-assessment questions (e.g., which types of cases are you most skilled at? Which types of cases do you prefer to handle? Which stage of a case are you most skilled at? Which stage of a case do you prefer to handle?).)
Regarding Claim 10, 
Kan and Verstraete   teach the claim assignment technique of Claim 1 as described earlier.
Kan teaches,
    further comprising assigning the insurance claim to the second group, in response to selecting the second group.
(Kan [0036] determine the relative performance of cases in the optimized or “on” group...against the performance of cases in the control or “off” group
Kan [0012] second portion of case allocations may be determined
Kan [0003]  assigned to agents (e.g., analysts, specialists) for servicing.)
Claim 12 is rejected on the same basis as Claim 2.
Claim 14 is rejected on the same basis as Claim 5.
Claim 16 is rejected on the same basis as Claim 1.
Claim 17 is rejected on the same basis as Claim 2.

Claims 4, 8, 13, and 18   are rejected under 35 U.S.C. 103 as being unpatentable over Kan and Verstraete in view of Arya (“STAGED APPLICATION PROGRAMMING INTERFACE”, U.S. Patent Number: 10417059 B1), in view of Gray (“SYSTEM AND METHOD FOR PROVIDING A DISABILITY INSURANCE CLAIM TRIAGE PLATFORM”, U.S. Publication Number: 20140358591 A1)
Regarding Claim 4, 
 Kan and Verstraete   teach the claim assignment technique of Claim 1 as described earlier.
Kan does not teach wherein the machine learning model is a neural network configured to: generate a set of confidence levels corresponding to a set of candidate groups; select a candidate group associated with a highest confidence level in the set of confidence levels; identify the candidate group as the second group in the machine learning assignment recommendation; and identify the highest confidence level as the confidence level associated with the machine learning assignment recommendation.
Verstraete   teaches,
wherein the machine learning model is a neural network
(Verstraete [0021] refers to a convolutional neural network, a machine learning technique
Verstraete [0002] generate a model score 
Verstraete [0042] generating of an assessment of said insurance claim)
 configured to: generate a set of confidence levels
(Verstraete [0031] determining whether a confidence indicator
Verstraete [0003] identifying from the data and the external data a set of variables)
with a highest confidence level
(Verstraete [0031] determining whether a confidence indicator exceeds a predefined confidence threshold....accommodate for a confidence threshold, e.g. 90 percent confidence or 95 percent confidence, rather than operating strictly according to a binary decision. 
Verstraete [0059]  whether a confidence indicator exceeds a predefined confidence threshold.
Verstraete [0117] determining 35 a similarity value 351 of the request vector … values hereof range from −1 (least similar) to 1 (most similar). …. most similar categorized claims 350 are selected)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the case allocation techniques of Kan to incorporate the request handling techniques teachings of Verstraete   “for processing a request comprising a natural language text input string, said request preferably relating to an insurance claim.” (Verstraete [0001]).        The modification would have been obvious, because it is merely applying a known technique (i.e. request handling techniques) to a known concept (i.e. case allocation techniques) ready for improvement to yield predictable result (i.e. “A key advantage of the present invention is that it may reduce the burden on the user, allowing him to input a request by means of a natural language text string. … allows a very quick response in case the text string provides sufficient information to unambiguously derive the category of the request.” Verstraete [0011])
  Verstraete does not teach a set of confidence levels corresponding to a set of candidate groups; select a candidate group associated with a highest confidence level in the set of confidence levels; identify the candidate group as the second group in the machine learning assignment recommendation; and identify the highest confidence level as the confidence level associated with the machine learning assignment recommendation.   
Arya teaches,
set of confidence levels corresponding to a set of candidate groups;   select a candidate group associated with a highest confidence level in the set of confidence levels;
(Arya [Col 7, Lines 55-56] all users belonging to a group (e.g., a group defined by a common attribute).
Arya [Col 7, Lines 12-15]  may include functionality to use a ranking model (148) to assign a confidence level (150a) that represent the strength of the correlation
Arya [Col 9, Lines 62-65] contextual data is selected according to the confidence levels assigned to the set of contextual data. For example, the contextual data with the highest confidence level may be selected.)
identify the highest confidence level as the confidence level associated with the machine learning assignment recommendation.
(Arya [Col 8, Lines 22-27] Using the machine learning model may permit reliable correlation of contextual data (126 a, 126 n) with partial data...in the absence of a machine learning model, the correlation ...may be ambiguous and unreliable.
Arya [Col 9, Lines 64-65]  the contextual data with the highest confidence level may be selected.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the case allocation techniques of Kan to incorporate the third-party input data manipulation techniques teachings of Arya for  “The API ….infers a series of enhancements to the incomplete partial data (e.g., received via a third-party application). The partial data is incomplete in that the partial data partially describes a transaction to be eventually stored at a transaction store….   may generate the augmented partial data by finding missing data needed to complete a transaction record.” (Arya [Col 2, Line 61-Col 3, Line 2]).        The modification would have been obvious, because it is merely applying a known technique (i.e. third-party input data manipulation techniques) to a known concept (i.e. case allocation techniques) ready for improvement to yield predictable result (i.e. “The staging platform may generate the augmented partial data by finding missing data needed to complete a transaction record..” Arya  [Col 3, Lines 1-2]). The Applicant’s Specification describes manipulating data from third-party sources, “[0030] The claim intake data 108 may be submitted...indirectly, to the claim intake system 106 by ... third-party claimants.... ...can include the data input by users, data inferred or derived from data input by users, and/or other types of data associated with the claim  [0033]   the claim intake system 106 can also collect or generate the  claim intake data 108 associated with the claim 102 based on data provided by other entities.”
Arya does not teach identify the candidate group as the second group in the machine learning assignment recommendation;
Gray teaches,
identify the candidate group as the second group in the machine learning assignment recommendation;
(Gray [0064]   a predictive model might refer to...decision trees, neural networks
Gray [0004] facilitate the assignment of disability insurance claims to claim handlers
Gray [0022]   the triage platform 150 may automatically output a recommended claim segment for a received insurance claim (e.g., to a team leader) which may then be used to facilitate assignment of a claim handler 
Gray [0031] Segment One: for claims which may require less intense intervention (which can be assigned to claim handlers with relatively heavy workloads);
Gray [0032] Segment Two: for typical claims which may have a possible return to work in either the claimant's own occupation or an alternate occupation; and
Gray [0033] Segment Three: for claims which may have ...complexities which require more in-depth investigation (which should be assigned to claim handlers with relatively light workloads so they can devote more time ... or to claim handlers who are skilled at handling complex claims).)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the case allocation techniques of Kan to incorporate the insurance claim triage techniques teachings of Gray to “determine, based on the claim characteristic, a claim segment to be associated with the disability insurance claim. A claim handler may be assigned to the disability insurance claim in accordance with the determined claim segment.” (Gray [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. insurance claim triage) to a known concept (i.e. case allocation techniques) ready for improvement to yield predictable result (i.e. “the disability insurance claim may then be automatically routed to the assigned claim handler” Gray [Abstract])
Regarding Claim 8, 
 Kan and Verstraete   teach the claim assignment technique of Claim 1 as described earlier.
Kan does not teach processing, by the claim assignment system, the claim intake data separately at two or more of a claim level associated with the insurance claim as a whole, a vehicle level associated with one or more vehicles associated with the insurance claim, a policy level associated with one or more insurance policies associated with the insurance claim, or a participant level associated with one or more participants associated with the insurance claim; combining data processed at the two or more of the claim level, the vehicle level, the policy level, and the participant level into processed claim intake data; and providing the processed claim intake data to one or more of the rules engine and the machine learning model as the claim intake data.
Gray teaches,
processing, by the claim assignment system, the claim intake data separately at two or more of a claim level associated with the insurance claim as a whole,
(Gray [0067]  “determinate data” refers to verifiable facts such as the....a vehicle identification number....and a policy number.
Gray [0069]  determinate data may include “hard” data like the...the date the claim was reported, etc. 
Gray  [0068]  “indeterminate data” refers to data or other information that is not in a predetermined format  )
 a vehicle level associated with one or more vehicles associated with the insurance claim, a policy level associated with one or more insurance policies associated with the insurance claim, 
(Gray [0067]  “determinate data” refers to verifiable facts such as the....a vehicle identification number....and a policy number.)
or a participant level associated with one or more participants associated with the insurance claim;
(Gray [0068]  “indeterminate data” refers to data or other information that is not in a predetermined format ....extracted from medical notes might be associated with, for example, a prior injury, alcohol related co-morbidity information, drug related co-morbidity information, tobacco related co-morbidity information, arthritis related co-morbidity information, diabetes related co-morbidity information, and/or obesity related co-morbidity information.
Gray [0070]  and digitized recorded voice files (e.g., claimants' oral statements,...).  )
combining data processed at the two or more of the claim level, the vehicle level, the policy level, and the participant level into processed claim intake data;
(Gray [0067] the current claim transaction data 806 might include... determinate and indeterminate data.)
 and providing the processed claim intake data to one or more of the rules engine and the machine learning model as the claim intake data.
(Gray [0040] the claim handler data 460 and/or segment rules 470 might be combined and/or linked to each other within the triage engine application
Gray [0030] claim segment in accordance with any number of various business logic rules.
Gray [0064]  neural networks)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the case allocation techniques of Kan to incorporate the insurance claim triage techniques teachings of Gray to “determine, based on the claim characteristic, a claim segment to be associated with the disability insurance claim. A claim handler may be assigned to the disability insurance claim in accordance with the determined claim segment.” (Gray [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. insurance claim triage) to a known concept (i.e. case allocation techniques) ready for improvement to yield predictable result (i.e. “the disability insurance claim may then be automatically routed to the assigned claim handler” Gray [Abstract])
Claim 13 is rejected on the same basis as Claim 4.
Claim 18 is rejected on the same basis as Claim 4.

Claims 6, 7, and 19   are rejected under 35 U.S.C. 103 as being unpatentable over Kan and Verstraete   in view of Aquila (“SYSTEM AND METHOD OF ADMINISTERING, TRACKING AND MANAGING OF CLAIMS PROCESSING”, U.S. Publication Number: 20020035488 A1)
Regarding Claim 6, 
Kan and Verstraete   teach the claim assignment technique of Claim 1 as described earlier.
Kan teaches,
obtaining, by the claim assignment system, second claim intake data associated with a second insurance claim; generating, by the rules engine based on the second claim intake data, a second rules engine assignment recommendation indicating a third group of workers;
(Kan [0003] insurance claims may be assigned
Kan [Claim 6] a plurality of case allocations
Kan [0004] assigned to agents using a FIFO strategy. In other environments, contacts may be assigned to agents using other methods such as management-based assignments.
Kan [0024] agents (e.g., analysts, specialists) for servicing.... insurance claims may be assigned to insurance adjusters or other agents for subrogation or other processing; ... assigned to nurses, pharmacists, or other clinical support specialists; debt collectors may be assigned to debtor cases; and so on
Kan [0040] data...for processing in preparation for reassigning or otherwise allocating cases to agents.)
for a claim type of the second insurance claim;
(Kan [0003] insurance claims may be assigned
Kan [Claim 6] a plurality of case allocations
Kan [0040] data...for processing in preparation for reassigning or otherwise allocating cases to agents.
Kan  [0034]   cases in the optimized group may be reassigned by the behavioral pairing ...may incorporate data about the agents and the management ...include self-assessment questions (e.g., which types of cases are you most skilled at? Which types of cases do you prefer to handle? Which stage of a case are you most skilled at? Which stage of a case do you prefer to handle?).)
Kan does not teach determining, by the claim assignment system, that the rules engine is configured to at least temporarily override the machine learning model; selecting, by the claim assignment system, the third group for the second insurance claim, based at least in part on determining that the rules engine is configured to at least temporarily override the machine learning model.
Verstraete   teaches,
the machine learning model
(Verstraete [0021] refers to a convolutional neural network, a machine learning technique)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the case allocation techniques of Kan to incorporate the request handling techniques teachings of Verstraete   “for processing a request comprising a natural language text input string, said request preferably relating to an insurance claim.” (Verstraete [0001]).        The modification would have been obvious, because it is merely applying a known technique (i.e. request handling techniques) to a known concept (i.e. case allocation techniques) ready for improvement to yield predictable result (i.e. “A key advantage of the present invention is that it may reduce the burden on the user, allowing him to input a request by means of a natural language text string. … allows a very quick response in case the text string provides sufficient information to unambiguously derive the category of the request.” Verstraete [0011])
Verstraete does not teach determining, by the claim assignment system, that the rules engine is configured to at least temporarily override; selecting, by the claim assignment system, the third group for the second insurance claim, based at least in part on determining that the rules engine is configured to at least temporarily override the …. model.
Aquila teaches
determining, by the claim assignment system, that the rules engine is configured to at least temporarily override; selecting, by the claim assignment system, the third group for the second insurance claim, based at least in part on determining that the rules engine is configured to at least temporarily override the …. model.
(Aquila [0215] determine the type of assignee to assign a claim to, certain “class” designations may be weighted higher and overrule a score designation that would normally result in a certain type of assignee being flagged. … claim could be directed to the internal adjusting staff as opposed to the repair provider regardless of the total score of the claim.)
   It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the case allocation techniques of Kan to incorporate the  administering, tracking and managing of claims processing techniques teachings of Aquila   “provides a centralized system and methods of administering, tracking and managing claims processing.” (Aquila [0017]).        The modification would have been obvious, because it is merely applying a known technique (i.e. administering, tracking and managing) to a known concept (i.e. case allocation techniques) ready for improvement to yield predictable result (i.e. “processes, tracks and releases funds for claims made upon insurance policies.” Aquila [0017])
Regarding Claim 7, 
Kan and Verstraete   teach the claim assignment technique of Claim 6 as described earlier.
Kan teaches,
further comprising training the machine learning model at least in part using information about assignments of a set of insurance claims based on a set of rules engine assignment recommendations
(Kan [0003] insurance claims may be assigned
Kan [0037] allocation system 100 may repeat this process as new cases for assignment (e.g., cases for assignment 110) arrive ...to be allocated among the agents....behavioral pairing process (e.g., train or update the artificial intelligence algorithms or models).)
Kan does not teach generated during a period of time in which the rules engine is configured to at least temporarily override the machine learning model.
Verstraete teaches,
the machine learning model
(Verstraete [0021] refers to a convolutional neural network, a machine learning technique)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the case allocation techniques of Kan to incorporate the request handling techniques teachings of Verstraete   “for processing a request comprising a natural language text input string, said request preferably relating to an insurance claim.” (Verstraete [0001]).        The modification would have been obvious, because it is merely applying a known technique (i.e. request handling techniques) to a known concept (i.e. case allocation techniques) ready for improvement to yield predictable result (i.e. “A key advantage of the present invention is that it may reduce the burden on the user, allowing him to input a request by means of a natural language text string. … allows a very quick response in case the text string provides sufficient information to unambiguously derive the category of the request.” Verstraete [0011])
Verstraete does not teach  generated during a period of time in which the rules engine is configured to at least temporarily override the …. model.
Aquila  teaches,
generated during a period of time in which the rules engine is configured to at least temporarily override the machine learning model.
(Aquila [0215] determine the type of assignee to assign a claim to, certain “class” designations may be weighted higher and overrule a score designation that would normally result in a certain type of assignee being flagged.)
   It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the case allocation techniques of Kan to incorporate the  administering, tracking and managing of claims processing techniques teachings of Aquila   “provides a centralized system and methods of administering, tracking and managing claims processing.” (Aquila [0017]).        The modification would have been obvious, because it is merely applying a known technique (i.e. administering, tracking and managing) to a known concept (i.e. case allocation techniques) ready for improvement to yield predictable result (i.e. “processes, tracks and releases funds for claims made upon insurance policies.” Aquila [0017])
Claim 19 is rejected on the same basis as Claim 6.

Claims 9, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kan and Verstraete   in view of Arya and Aquila  
Regarding Claim 9, 
Kan and Verstraete   teach the claim assignment technique of Claim 1 as described earlier.
Kan teaches,
  generating, by a second machine learning model of the claim assignment system, a second machine learning assignment recommendation indicating a third group of workers
(Kan  [0037] behavioral pairing process (e.g., train or update the artificial intelligence algorithms or models).
Kan [0024] agents (e.g., analysts, specialists) for servicing.... insurance claims may be assigned to insurance adjusters or other agents for subrogation or other processing; ... assigned to nurses, pharmacists, or other clinical support specialists; debt collectors may be assigned to debtor cases; and so on)
Kan does not teach a second confidence level associated with the second machine learning assignment recommendation; and selecting, by the claim assignment system, the first machine learning assignment recommendation over the second machine learning assignment recommendation based on a predefined hierarchy of the first machine learning model and the second machine learning model, wherein the claim assignment system selects the second group for the insurance claim based at least in part on selecting the first machine learning assignment recommendation over the second machine learning assignment recommendation.
Verstraete   teaches,
a second confidence level associated with the second machine learning assignment recommendation;
 (Verstraete [0021] refers to a convolutional neural network, a machine learning technique
Verstraete [0031] a confidence indicator exceeds a predefined confidence threshold
Verstraete [0003] assigning a new claim
Verstraete [0099] models collaborate to create the output signal by each assigning a category and passing through an agreement protocol
Verstraete [0120] A first model operates to assign 36 a first category 360 whereas the second model operates to assign 46 a second category
Additionally, for duplicate parts for multiple effects, See: St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, 11; 549 F2d 833 (7th Cir. 1977); In re Harza, 124 USPQ 378, 380; 274 F.2d 669 (CCPA 1960))
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the case allocation techniques of Kan to incorporate the request handling techniques teachings of Verstraete   “for processing a request comprising a natural language text input string, said request preferably relating to an insurance claim.” (Verstraete [0001]).        The modification would have been obvious, because it is merely applying a known technique (i.e. request handling techniques) to a known concept (i.e. case allocation techniques) ready for improvement to yield predictable result (i.e. “A key advantage of the present invention is that it may reduce the burden on the user, allowing him to input a request by means of a natural language text string. … allows a very quick response in case the text string provides sufficient information to unambiguously derive the category of the request.” Verstraete [0011])
Verstraete   does not teach selecting, by the claim assignment system, the first machine learning assignment recommendation over the second machine learning assignment recommendation based on a predefined hierarchy of the first machine learning model and the second machine learning model, wherein the claim assignment system selects the second group for the insurance claim based at least in part on selecting the first machine learning assignment recommendation over the second machine learning assignment recommendation.
Arya teaches,
selecting, by the claim assignment system, the first machine learning assignment recommendation over the second machine learning assignment recommendation based on a predefined hierarchy of the first machine learning model and the second machine learning model, 
(Arya [Col 7, Lines 35-36] ranking models (148) are machine learning models
Arya [Claim 7] assigning, using the second ranking model, a second plurality of confidence levels to the first set of contextual data;
Arya [Col 22, Lines 41-44] assigns, using a first ranking model, a first plurality of confidence levels...selected according to the first plurality of confidence levels;)
wherein the claim assignment system selects the second group for the insurance claim based at least in part on selecting the first machine learning assignment recommendation over the second machine learning assignment recommendation.
(Arya [Col 7, Lines 54-55]  may be based on the aggregated behavior of all users belonging to a group (e.g., a group defined by a common attribute).
Arya [Abstract] data selected from the set 
Arya [Col 2, Lines 43-48] , ordinal numbers (e.g., first, second, third, etc.) may be used as an adjective for an element (i.e., any noun in the application). The use of ordinal numbers is not to imply or create any particular ordering of the elements nor to limit any element to being only a single element  
Arya [Claim 7] assigning, using the second ranking model, a second plurality of confidence levels to the first set of contextual data;
selecting second contextual data according to the second plurality of confidence levels assigned to the first set of contextual data;)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the case allocation techniques of Kan to incorporate the third-party input data manipulation techniques teachings of Arya for  “The API ….infers a series of enhancements to the incomplete partial data (e.g., received via a third-party application). The partial data is incomplete in that the partial data partially describes a transaction to be eventually stored at a transaction store….   may generate the augmented partial data by finding missing data needed to complete a transaction record.” (Arya [Col 2, Line 61-Col 3, Line 2]).        The modification would have been obvious, because it is merely applying a known technique (i.e. third-party input data manipulation techniques) to a known concept (i.e. case allocation techniques) ready for improvement to yield predictable result (i.e. “The staging platform may generate the augmented partial data by finding missing data needed to complete a transaction record..” Arya  [Col 3, Lines 1-2]). The Applicant’s Specification describes manipulating data from third-party sources, “[0030] The claim intake data 108 may be submitted...indirectly, to the claim intake system 106 by ... third-party claimants.... ...can include the data input by users, data inferred or derived from data input by users, and/or other types of data associated with the claim  [0033]   the claim intake system 106 can also collect or generate the  claim intake data 108 associated with the claim 102 based on data provided by other entities.”
Claim 15 is rejected on the same basis as Claim 9.
Claim 20 is rejected on the same basis as Claim 9.

Claim 11,  are rejected under 35 U.S.C. 103 as being unpatentable over Kan and Verstraete   in view of Arya    
Regarding Claim 11, 
Kan teaches,
  A claim assignment system, comprising: a claim intake system configured to obtain claim intake data associated with an insurance claim; a rules engine configured to generate, based on the claim intake data, a rules engine assignment recommendation indicating a first group of workers;
(Kan [0003] insurance claims may be assigned to insurance adjusters or other agents...cases may be assigned to agents based on time of arrival. This strategy may be referred to as a “first-in, first-out”, “FIFO”, or “round-robin” strategy.
Kan [0004] assigned to agents using a FIFO strategy. In other environments, contacts may be assigned to agents using other methods such as management-based assignments.
Kan [0006] one case allocation allocated using a first pairing strategy, and then reassigning, by the at least one computer processor, ... using behavioral pairing.
Kan [0033] provide a seed to a pseudorandom number generator, which may be used to randomly distributed cases into one group or the other.)
a machine learning model configured to generate, based on the claim intake data, a machine learning assignment recommendation indicating a second group of workers and a confidence level associated with the machine learning assignment recommendation;
(Kan [0034] behavioral pairing module 140 may also search/analyze/process other data sources for information that may be relevant to optimizing assignments and creating artificial intelligence models.
Kan [0037] the behavioral pairing process (e.g., train or update the artificial intelligence algorithms or models).
Kan [0033]  may be used to randomly distributed cases into one group or the other.... be divided evenly between the groups. 
Kan [0036] determine the relative performance of cases in the optimized or “on” group...against the performance of cases in the control or “off” group
Examiner notes Applicant's Specification uses the terms "machine learning" and "artificial intelligence" interchangably. The Speciication reads, [0064] "a machine learning model can be ... other types of neural networks...and/or other types of artificial intelligence or machine learning frameworks." )
select the second group,  
(Kan [0033]   cases available for reassignment may be split into the optimized group, while 20% of the cases available for reassignment may be split into the control group. The technique used for splitting cases between the groups may be designed to ensure transparency and fairness
Kan [0036] determine the relative performance of cases in the optimized or “on” group...against the performance of cases in the control or “off” group)
Kan does not teach an assignment selector configured to: determine that the confidence level meets or exceeds a threshold value; based on determining that the confidence level meets or exceeds the threshold value; and output an indication that the insurance claim is to be assigned to the second group.
 Verstraete  teaches,
an assignment selector configured to: determine that the confidence level meets or exceeds a threshold value;
(Verstraete [0031] determining whether a confidence indicator exceeds a predefined confidence threshold.... threshold may result in a more accurate assessment at the cost
Verstraete [0108] flagged claims will go to a human expert.)
based on determining that the confidence level meets or exceeds the threshold value;
(Verstraete [0031] determining whether a confidence indicator exceeds a predefined confidence threshold.... threshold may result in a more accurate assessment at the cost
Verstraete [0108] flagged claims will go to a human expert.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the case allocation techniques of Kan to incorporate the request handling techniques teachings of Verstraete   “for processing a request comprising a natural language text input string, said request preferably relating to an insurance claim.” (Verstraete [0001]).        The modification would have been obvious, because it is merely applying a known technique (i.e. request handling techniques) to a known concept (i.e. case allocation techniques) ready for improvement to yield predictable result (i.e. “A key advantage of the present invention is that it may reduce the burden on the user, allowing him to input a request by means of a natural language text string. … allows a very quick response in case the text string provides sufficient information to unambiguously derive the category of the request.” Verstraete [0011])
Verstraete  does not teach output an indication that the insurance claim is to be assigned to the second group.
Arya teaches,
output an indication that the insurance claim is to be assigned to the second group.
(Arya [Col 7, Lines 54-55]  may be based on the aggregated behavior of all users belonging to a group (e.g., a group defined by a common attribute).
Arya [Abstract] data selected from the set 
Arya [Col 2, Lines 43-48] , ordinal numbers (e.g., first, second, third, etc.) may be used as an adjective for an element (i.e., any noun in the application). The use of ordinal numbers is not to imply or create any particular ordering of the elements nor to limit any element to being only a single element  
Arya [Claim 3]  confidence levels exceeds a threshold
Arya [Col 17, Lines 43-46] inter-process communications include, but are not limited to, the implementation of a file, a signal, a socket, a message queue, a pipeline, a semaphore, shared memory, message passing, and a memory-mapped file.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the case allocation techniques of Kan to incorporate the third-party input data manipulation techniques teachings of Arya for  “The API ….infers a series of enhancements to the incomplete partial data (e.g., received via a third-party application). The partial data is incomplete in that the partial data partially describes a transaction to be eventually stored at a transaction store….   may generate the augmented partial data by finding missing data needed to complete a transaction record.” (Arya [Col 2, Line 61-Col 3, Line 2]).        The modification would have been obvious, because it is merely applying a known technique (i.e. third-party input data manipulation techniques) to a known concept (i.e. case allocation techniques) ready for improvement to yield predictable result (i.e. “The staging platform may generate the augmented partial data by finding missing data needed to complete a transaction record..” Arya  [Col 3, Lines 1-2]). The Applicant’s Specification describes manipulating data from third-party sources, “[0030] The claim intake data 108 may be submitted...indirectly, to the claim intake system 106 by ... third-party claimants.... ...can include the data input by users, data inferred or derived from data input by users, and/or other types of data associated with the claim  [0033]   the claim intake system 106 can also collect or generate the  claim intake data 108 associated with the claim 102 based on data provided by other entities.”

 
Prior Art Cited But Not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Westhues (“METHODS AND SYSTEMS FOR SMART CLAIM ROUTING AND SMART CLAIM ASSIGNMENT”, U.S. Publication Number: 20210312560 A1) proposes assigning and/or routing an auto claim to an appropriate claim handling tier to mitigate delay may include training a machine learning model using historical claim data to determine a severity corresponding to an injury claim, receiving a loss report corresponding to an auto accident, analyzing the loss report using the trained machine learning model to determine the severity of at least one injury corresponding to the loss report, determining an injury segment, and storing the indication of the injury segment in association with the loss report.
Upadhyayula (“SYSTEM AND METHOD FOR MANAGING PATIENT TREATMENT”, U.S. Publication Number: 20130110532 A1) provides Data describing a request to identify a treatment option for a patient associated with a diagnosis for the patient is received. In response to the request, data describing a treatment bundle is identified. The treatment bundle includes a plurality of treatments, the treatments include one or more of a procedure, a test, a medication, and a therapy. An insurance claim for the treatment bundle is processed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 10am to 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697